387 U.S. 236 (1967)
WALKER
v.
WAINWRIGHT, CORRECTIONS DIRECTOR.
No. 354, Misc.
Supreme Court of United States.
Decided May 22, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF FLORIDA.
Petitioner pro se.
Earl Faircloth, Attorney General of Florida, and Stanley D. Kupiszewski, Jr., Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Florida for further consideration in light of Anders v. California, 386 U.S. 738.
MR. JUSTICE BLACK, MR. JUSTICE HARLAN, and MR. JUSTICE STEWART are of the opinion that certiorari should be denied.